 In theMatter ofNORTHERNVIRGINIABROADCASTERS,INC.,RADIOSTATION WARL,EMPLOYERandLOCAL UNION No. 1215,INTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS(AFL), PETITIONERCase No. 6-R-3049.-Decided October 7, 1947DECISION ON APPEALANDORDEROn July 17, 1947, the Petitioner filed a petition with theRegionalDirector for the Fifth Region seeking certification as the collective bar-gaining representative of the employees of the Employer inan allegedappropriate unit.On July 30, 1947, the Employer and the Petitionersigned an agreement for a consent election to be held on September3, 1947.By letter dated August 28, 1947, the Regional Director informed theEwployer and the Petitioner that the election would not be held asscheduled because the Petitioner had not yet complied with Section9 (f), (g) and (h) of the Act as amended, effective August 22, 1947,by the "Labor Management Relations Act, 1947." Subsequently, thePetitioner advised the Regional Director that both Local Union No.1215 and the International Brotherhood of Electrical Workers hadcomplied with Section 9 (f), (g), and (h), and requested that the elec-tion be rescheduled.The Regional Director denied this request onthe ground that the American Federation of Labor, with which theInternational Brotherhood of Electrical Workers is affiliated,was alsorequired to comply with Section 9 (f), (g), and (h) as a conditionprecedent to the processing of the petition and had not yet done so.Following instructions by the General Counsel upholding his interpre-tation of Section 9, the Regional Director dismissed the petition.From this dismissal the Petitioner appealed to the Board in ac-cordance with Section 203.63 of the Board's Rules andRegulations,Series 5, contending that the Regional Director erred as a matter oflaw in construing Section 9 (f), (g), and (h) so as to require the Amer-ican Federation of Labor to meet the filing and reporting requirementsof that section in the present case.75 N. L.R. B., No. 2.11 12DECISIONSOF NATIONALLABOR RELATIONS BOARDOPINIONThe issue is one of statutory construction. It goes to the power ofthe Board to continue to investigate this question concerning repre-sentation.Our task is to determine the meaning of portions of Section9 (f), (g), and (h) of the Labor Management Relations Act.As a condition precedent to the processing of a particular case, Sec-tion 9 (f) and (g) require the periodic filing with the Secretary ofLabor of financial and other reports, and the distribution of the finan-cial reports among membership.This requirement falls upon thepetitioning or charging labor organizationand any national or international labor organization of which itis an affiliate or constituent unit.'Section 9 (h) requires as a condition precedent to processing, that anaffidavit stating that the affiant is not a Communist be filed with theBoard by each officer of the petitioning or charging labor organizationand the officers of any national or international labor organizationof which it is an affiliate or constituent unit.'In this case, both the International Brotherhood of Electrical Work-ers and its Local 1215, which is the Petitioner, have complied fully withSection 9 (f), (g), and (h).As of today, the parent labor organiza-tion, the American Federation of Labor, has not done so.3 The ques-tion therefore is whether, tinder these circumstances, the Board haspower to continue its investigation.The General Counsel, speakingthrough the Regional Director, has held that it does not.Candor, and a proper respect for the opinion of the General Counsel,require us to say that there can be no categorical answer to this ques-tion.Although it is possible to extract it few quotations from theCongressional Record and the Committee Reports to support eitherviewpoint, such quotations all prove, on analysis, to be disappointinglyperipheral in character.The fact of the matter seems to be that theCongress, preoccupied as it was at the close of debate, with so manyother problems arising under the proposed legislation, gave little or nodirect thought to the question-of whether the great parent federations(AFL and CIO) would have to satisfy these requirements before anyof their complying affiliated locals or internationals could invoke thejurisdiction of the Board.At the very least, the sparse legislativehistory is ambiguous on the subject.No one can say, although some'Section 9 (f) and (g).xSection 9 (h).The petitioner has not requestedthat therebe any further extension of time for com-plianceby the AFL. NORTHERN VIRGINIA BROADCASTERS, INC.13have said, that Congress surely meant one thing or surely meant theother.Yet it remains our duty to construe the Congressional intent withthe materials at hand, until such time as Congress or the Courts offerus further guidance.We agree with our dissenting colleague that itis not the Board's function to judge the wisdom of the method adoptedby Congress.But it is our function to determine what method Con-gress did, in fact, adopt, when the precise details of that method areput in issue.We turn first to what seems to us the crucial words that requireclearer definition.They are"national or internationallabor organiza-tion."In ordinary labor relations parlance these words have a defi-nite, and almost technical, meaning.They refer to labor organiza-tions such as the IBEW in thiscase, an"international" union."Mostof the "national" and "international" unions which are the dominantgroups in the American labor movement, are affiliated with either theAFL or the CIO.-'Nevertheless, they remain the "autonomous, self-governing units of the labor movement.Even though an interna-tional union is affiliated with a larger body such as the AFL or theCIO, it retains its independence as a self-governing organizationso far as its internal affairs are concerned." sWe are familiar with no use of the term "national or internationallabor organization" which includes parent federations such as theAFL or the CIO within its meaning.On the contrary, every defini-tion or description of the structure of these two federations clearlyindicates that the AFL and the CIO are different from "national" or"international" labor organizations.Thus, the United States De-partment of Labor declares that "structurally the American Federa-tion of Labor continues to be what it was at its inception-a federa-tion of autonomous national and international organizations of work-ers in various crafts, trades and industries." 7And a noted studentof the history and structure of American trade unionism describesthe AFL as "a federation of independent autonomous, internationalunions, each having its own traditions and its own internal govern-4The sole distinction between an"international"union and a "national"union is thatthe former has locals in Canada whereas the latter has not. See Philip Taft,Economicsand Problems of Labor, p.494(1942) ;Carroll R.Daugherty,Labor Problems in AmericanIndustry, p.358 (Fifth Edition, 1941)Who'sWho in American Labor,pp. 469, 470 (Dry-den Press, 1946).8Directory of Labor Unions in the United States, U.S.Department of Labor,Bureau ofLabor Statistics, Bulletin No. 901, pp. 8-21 (May 1947) ; Philip Taft,op. cit., p.495.6Florence Peterson,Survey of Labor Economics,pp. 508-509(1947).See alsoHand-bookof American Trade Unions, U.S.Department of Labor,Bureau of Labor Statistics,Bulletin No. 618, p. 50 (1936 edition) ; Carroll R. Daugherty, op.cit.,pp. 333-334.7Handbook of American Trade-Unions,op. cit. p. 49. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDment.Each international union exercises the right to determine inaccordance with its own needs, its dues, policies and program." 8In the absence of clear expression of legislative intent to the con-trary, Congress, when legislating on a specialized subject, is deemedto have used words in the sense in which they are commonly under-stood by those who deal daily with that subject.oThe legislativehistory of the new statute does not show Congressional intent to give adifferent meaning to these words.We accordingly conclude thatCongress could not have deliberately intended "national or inter-national labor organization," as used in Section 9 (f), (g), and (h),to include the two great national federations within its meaning.loWe must also consider the fundamental purpose of Congress inenacting Section 9 (h) : to eliminate Communist influence from thelabor movement of the United States. The means selected to effec-tuate this purpose was to compel those union leaders who were actuallyCommunists or adhered to Communist doctrines to run the risk of aprosecution for perjury, or else forfeit the privilege of using theBoard's machinery to advance the interests of the local, national orinternational unions of which they were officers. Those unions whoseofficers file affidavits that they are not Communist adherents may usethat machinery without hindrance.The assumption is that if thefacts are made known through this filing procedure, union members,8Philip Taft, op.cit.p.502."The Federation[A. F. of L.],unlike its predecessors,is built upon,and is primarily a federation of, international unions,large and small."Harry A. Millis and Royal E. Montgomery,Organized Labor,Vol.III, p. 308(1945)."Thestructure of the C.I.O. is similar to that of the A. F. of L."Carroll R.Daugherty,op. cit., p.371.02 Sutherland,Statutes and Statutory Construction,p.437(3rd ed.1943) ;O'Hara v.Luekenbach Steamship Company,269 U. S.364, 371;Hawley v. Diller,178 U.S. 476, 387.10We think this is made apparent by the nature of many of the requirements of Section9 (f), which apply primarily to international unions and their locals.These include:(4) the initiation fee or fees which new members are required to pay on becomingmembers of such labor organization ;(5) the regular dues or fees which members are required to pay in order to remainmembers in good standing of such labor organization ;(6)a detailed statement of, or reference to provisions of its constitution andbylaws showing the procedure followed with respect to, (a) qualification for or re-strictions on membership,(b) election of officers and stewards, (c) calling of regularand special meetings,(d) levyingof assessments,(e) imposition of fines,(f) authoriza-tion for bargaining demands,(g) ratification of contract terms,(h) authorization forstrikes, (i) authorization for disbursement of union funds,(j)audit of union finan-cial transactions,(k) participation in insurance or other benefit plans, and (1) ex-pulsion of members and the grounds therefor ;Most of this information can have no application to the two major national federations.The federations do not have individual"members."(See, e. g., Richard A. Lester,Econom-ics of Labor,pp. 588-589: ". . . each union member and local official is a citizen of hisnational unions and not of the Federation.Persons who are members of national unionsare represented in the Federation through their national unions.")They charge no in-itiation fees or dues,do not concern themselves with qualifications for membership in theiraffiliated international,play no direct part in bargaining, do not authorize strikes.On theother hand,local and international unions are directly concerned with all these matters.Clearly this provision can not have been.drafted with the national federations in mind. NORTHERN VIRGINIA BROADCASTERS, INC.15provided they can reasonably be expected to have the power to do so,will soon remove Communists from leadership rather than allowthemselves to be precluded from enjoying the benefits of the Act.Are Communists likely to be eliminated from positions of influencein the labor movement by our barring those local and internationalunions that are in full compliance with Section 9 (h) from using thefacilities of the Board, merely because certain officers of a parent or-ganization over whose status they have only the most remote controlmay choose not to sign the required affidavits?We think not.Anexamination of the constitutions and practices of the AFL and CIOconvinces us that the authority of their governing bodies is narrowlylimited "However, the members of these governing bodies are, withfew exceptions, likewise officers of the autonomous internationalunions.In the latter capacity they have a strong incentive to com-ply with Section 9 (h) ; if they fail to do so, their own internationalslose the benefits of the Act. It is at this point that the shoe will, andshould, pinch any top leaders of labor who choose not to comply.But, absent any impressive evidence to the contrary, we questionwhether Congress intended to take the further step of letting theaction of those international officers who happen also to be membersof the governing body of a parent federation determine the fate ofthe members of a wholly different international labor organization,all of whose local and international officers have complied in full.Control is too slight; the relationship is too remote.The motive for failure to sign is immaterial on this particular is-sue, as is the current controversy as to whether certain officers willor will not ultimately take that step?2The sole question is the exist-ence or non-existence of the obligation to do so.We must assumethat Congress intended to effectuate the policies of the Act by themost practical means available.Under the Regional Director's rul-ing, if one officer of the AFL or CIO fails to comply, not a singlecomplying local or international union within that federation can de-rive any benefit from its own clean hands. In consequence, there beingno conceivable advantage to such unions in bothering to comply withSection 9 (h), they would be no better off than labor organizationsthat might be unable to comply because of the actual presence of Com-munist officers.The latter would be under no pressure to stand up11Constitution of the American Federation of Labor(1946); 'Constitution of Congressof Industrial Organizations(1946) ;Handbook of American Trade-Unions,op. cit., p. 50;Philip Taft,op. cit. p.502; Florence Peterson,op. cit.p. 504; Article "American Federa-tion of Labor"inEncyclopedia of the Social Sciences,Vol. 2.Article 6,Section 6,of the AFLConstitution,when read in full context, gives that parentbody no such broad authority over international and local unions as is suggested in thedissent.12Nor is any Constitutional question raised, or passed upon,in this case. 16DECISIONSOF NATIONALLABOR RELATIONS BOARDin the spotlight and be counted;the individual members of theseunions, in turn, would lose all incentive to eliminate such officersin order to enjoy the fruits of compliance.And employers would findthe Board'smachinery unavailable to handle controversies which,though normally brought to our attention by labor organizations,require peaceful resolution for these employee's own sake.Nothingit seems to us; could play more readily into the hands of dissension-seeking Communist leadership.We cannot believe that Congress.intended any such paradoxical result..The statuteseems to usnot only to permit this conclusion, but toencourage it.Common sense commands it. In our opinion, therefore,.the IBEW and Local 1215 are in full compliance with Sections 9 (f),.(g), and (h) of the Act.The fact that officers of the American Fed-eration of Labor have not yet taken similar steps cannot impair the,right of this local and this international to invoke the jurisdiction ofthe Board.ORDERIT IS HEREBY ORDERED THAT the appeal of the Petitioner herein be,granted and the dismissal of this proceeding be, and it hereby is, setaside.The petition is accordingly reinstated. and referred to the Gen-eral Counsel for the conduct of further proceedings in conformitywith this decision of the Board.MEMBER MURDOCK, Concurring :I am in accord with the result reached in the majority opinion as tothe proper interpretation of Section (f), (g), and (h) on the facts ofthe case now before us. It seems to me, however, that there is a more.compelling reason for arriving at that result than the considerationswhich the majority has emphasized of specialized meanings for "na-tional" and "international," and of the "fundamental purpose [ofCongress] in enacting Section 9 (h)."Accordingly, I shall set forthwhat to my mind are the most persuasive reasons for arriving at thesame result.At the outset, however, I may say that I agree that the terins "anynational or international labor organization" are susceptible of morethan one meaning, and that the legislative history of Section 9 (f), (g),and (h) sheds little real light on the intent of Congressas to the sensein which they were used in that. section of the Act.. It is probably truethat Congress did not specifically consider the question whether officersof the American Federation of Labor and the Congress of IndustrialOrganizationsshould be requiredto file the affidavits as well as officersof the national and international unions which are members of thosetwo federations.Against such a background, the General Counsel, in NORTHERN VIRGINIA BROADCASTERS, INC.17the performance of the duties committed to him by this Act, has inter-preted the terms "any national or international labor organization"literally to include the A. F. of L. and the C. I. 0. Such an interpre-tation cannot be said to be without any legal support. It is, neverthe-less, the responsibility of the Board, in the performance of the dutiescommitted to it by this Act, conscientiously to make its own interpre-tation of Section 9 (f), (g), and (h).However desirable it mightbe if the Board and the General Counsel's interpretation were thesame, I am constrained to disagree with him and to find that an inter-pretation of the phrase "any national or international labor organiza-tion" which is limited to one of the national or international unionswhich compose the A. F. of L. (in this case the I. B. E. W.), is theproper interpretation as applied to the facts of this case.To the extent that we can arrive at a reasonable interpretation ofthe phase "any national or international labor organization" withoutgoing outside the four corners of the Act itself, it would seem that wewould stand on the firmest ground. In view of the fact that the Actitself contains a definition of the term "labor organization,"as used inthe Act,itwould appear that such definition should receive our firstconsideration, if not provide a final answer to the issue here involved.Certainly no organization can be deemed a "labor organization" withinthe meaning of the Act if it does not meet the tests laid down in thatdefinition.The Act provides :SEc. 2. "Whenused in this Act-(5)The term `labor organization' means any organization ofany kind, or any agency or employee representation committee orplan, in which employees participate andwhich exists for the pur-pose,in whole or in part,of dealing with employersconcerninggrievances, labor disputes, wages,ratesof pay, hours of employ-ment, or conditions of work." [Italics supplied.]In the instant case we have a petitioning local affiliated with aninternational union, the I. B. E. W.Both the local and the interna-tional are clearly organizations which "exist for the purpose, in wholeor in part, ofdealing withemployersconcerning grievances, labor dis-putes, wages, rates of pay, hours of employment or conditions of work."[Italics supplied.]That is the purpose for which certification issought here.Although there is a limited area in which the A. F. of L.may also be said to exist for the purpose of "dealing with employers"on subjects of collective bargaining,' that is certainly not generallyIThat is, where it organizes and grants chat-teas to directly affiliated local and federallabor unions, and there is no intervening national or international union with which thelocal is affiliated.It has been pointed out that in these situations the A F of L actually 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrue of the A. F. of L.,2 and more important, it is not true of theA. F. of L. with respect to its relation to Local 1215, the petitionerherein, to the I. B. E. W., and to the employer in this case.Accord-ingly, even though the A. F. of L. in common parlance or in the literalsense of the words, may be considered a "national or internationallabor organization," it is not for the purpose ofthis casea "labororganization" as defined in this Act because it is not an organizationwhich exists for the purpose of dealing with the employer hereinconcerning collective bargaining.3Although the definition of "labor organization" in Section 2 (5)of the Act might alone be considered sufficient to exclude the A. F.of L. from the meaning of that term in the phrase of Section 9 (f),(g), and (h), here involved, a consideration of the modifying words"any" and "national or international," in such a context, further pointsto the exclusion of the A. F. of L. As the majority opinion shows,the words "national" or "international" as applied to labor organiza-tions, have a well recognized and specialized meaning in the field oflabor relations, referring to the national or international unions whichcompose the A. F. of L. or the C. I. 0.,4 but not to the federationsthemselves.It is most reasonable to assume that in legislating withrespect to a specialized field such as labor relations, Congress usedterms having a specialized meaning in such a field in their specializedsense.And while the adjective "any" may be used in either a pluralsense as meaning "all or every," or in a singular sense as meaning "one"of a category, it seems most reasonable in the light of the use of "na-tional" and "international" and "labor organization" here indicatedto give "any" the singular meaning.Thus, when Congress in Section9 (f), (g), and (h) referred to"anynational or international labororganization" with which a petitioning organization might be affiili-ated or of which it might be considered a constituent unit, Congressunquestionably meantthe onenational or internationalunionwithstands in the position of an international union.Organized Labor,Millis and Montgomery(1945),p 308,footnote 2.2 "The stateand national federations are designed primarily for political,educational,and o gamzational purposes . . . Like the League of Nations, the A F of L. is a loosefederation of over 100 sovereign national unionsEach national union enjoys absolutecontrol over its internal affairs, is free to develop whatever policies and philosophy itwishes, and can leave the Federation at any time for any reason."Richard A Lester,Economicsof Labor(1941), pp 587, 588S I am not,of course,implying that the A F of L may not be a "labor organization"as defined in the Act when, in a particular situation, it is existing for the purpose of "deal-ing with an employer"on collective bargaining and it seeks recognition for such purposeI recognize that these have been instances where the A F of L has filed petitions and hasitself been certified by the BoardThose situations are clearly distinguishable from theinstant type of case4As pointed out in footnote 4 of the majority opinion, whether a union is called it"national" or "international" usually depends on whether it has Canadian or Mexicanlocals. NORTHERN VIRGINIA BROADCASTERS, INC.19which a petitioning local might be affiliated. It did not meanalltheorganizations which could be literally described as national or inter-national labor organizations, of which the petitioning local could beconsidered a constituent unit, including both the A. F. of L. and theI.L. 0. in the case of A. F. of L. locals.I believe that the foregoing construction of the term "any nationalor international labor organization" as used in Section 9 (f), (g), and(h) is the correct one. ; But even if considerations were more or lessevenly balanced in making a choice between the General Counsel'sliteral interpretation of the term and my more limited interpretation,it seems to me that a well recognized rule of statutory constructioncompels us to accept the interpretation made herein, and furnishesadditional support for that result.That rule is that a provision of astatute must be interpreted with reference to its general purposes "andso as to subserve" them rather than to defeat them.5What are thebasic purposes of the National Labor Relations Act, and what effecton the accomplishment of these purposes would the respective iliter-pretatlons of Section 9 (f), (g), and (h) have?Section 1 of the Act points out that "protection by law of the rightof employees to organize and bargain collectively safeguards com-merce from injury, impairment, or interruption, and promotes the flowof commerce by removing certain recognized sources of industrialstrife and unrest, by encouraging practices fundamental to the friendlyadjustment of industrial disputes . . . and by restoring equality ofbargaining power between employers and employees." It furtherdeclares the, policy of the United States to be to eliminate obstruc-tions to the free flow of commerce "byencouraging the practice andprocedureof collective bargaining and by protecting the exercise byworkers of full freedom of association, self-organization, and designa-tion of representatives of their own choosing . . ." [Italics sup-plied.]As Chief Justice Hughes said in N.L. R. B. v. JonesdLaugh-lin Steel Corporation,301 U. S. 1, 45, "The theory of the Act is thatfree opportunity for negotations withaccreditedrepresentatives ofemployees is likely to promote industrial peace and may bring aboutthe adjustments and agreements which the Act in itself does notattempt to compel." [Italics supplied.] eThe last Congress added6This is a universal rule of construction appliedaliketo statutes, contracts and con-stitutionsIf the general purpose of the instrument is ascertained, the language of itsprovisions must be construed with reference to that purposeand soas tosubserve itInno other way can the intent of the fiamers of the instrument be discovered " [Italicssupplied ]Legal TenderCases, 79 U S 457, 531-532JusticeHughes also pointed out that in theVirginian Railwaycase, the Court hadcited the lesson of experience that"where there was no dispute as to theeiganizationauthorized to represent the employeesand when these was a willingness of the employertomeet such mepresentatives for a discussion of their grievances, amicable adjustment ofchffeiences had generally followed and strikes had been avoided " [Italics supplied ] 301U S. 1, 42 20DECISIONSOF NATIONALLABOR RELATIONS BOARDa further provision to the declaration of policy, in which it declaredit to be the policy "to prescribe the legitimate rights of both employeesand employers in their relations affecting commerce, to provideor-derly and peaceful proceduresfor preventing the interference by eitherwith the legitimate rights of the other . . . ' [Italics supplied.] Im-plicit in all the declarations of policy and provisions of the Act.is the idea that industrial peace will be more likely achieved by havingemployers and employees using the "orderly and peaceful procedures"provided therein, rather than being left to tests of their own economicstrength.One of the most important features of the Act, as noted by JusticeHughes, is the fact that it provides a machinery which petitioner inthe instant case seeks to use, to determine what labor organization isthe "accredited" representative of the employees in an appropriateunit.Such a determination is the indispensable prerequisite for any"practice and procedure of collective bargaining."Yet the result ofthe General Counsel's interpretation of the scope of the filing require-ments of Section 9 (f), (g), and (h) is to close the doors of the Board'smachinery for making such determinations, not only to the petition-ing local of the IBEW herein, but also to thousands of other localsof the various national and international unions which are affiliatedwith the A. F. of L., if one officer of the A. F. of L., not a member ofand not subject to control by the petitioning local or its internationalunion, elects not to file an affidavit.Under his interpretation thou-sands of employers and thousands of local unions with millions ofmembers would be relegated once more to confusion and uncertainty,if not the law of the jungle, in their industrial relations.The peace-fulmachinery provided by the Act to encourage and protect thepractice and procedure of collective bargaining as the means ofachieving industrial peace would stand in noiseless mockery whilethe industrial conflict raged without. I cannot believe that Congressever intended to make it possible for any individual officer of theA. F. of L. to bring about such a result.Fortunately, the rule of construction which I have cited assistsus to avoid such an absurd and helpless predicament. The basic pur-poses of the Act are not found in the filing requirements of Section9.These are merely procedural requirements.Where there are twopossible interpretations of the scope of those filing requirements,clearly we should adopt that interpretation which will "subserve" the"general purpose" of the Act, rather than the one which will defeat its NORTHERN VIRGINIA BROADCASTERS, INC.21basic purpose.?That the interpretation here made will "encouragethe practice and procedure of collective bargaining" and promote in-dustrial peace by making available the Board's machinery to thou-sands of unions and employers to whom it would otherwise be denied,cannot be doubted.The proper interpretation of Section 9 (f), (g)and (h), therefore, only requires that officers of the petitioning localand the officers of the international union with which it is affiliated,comply.It does not require in addition compliance by the American Federa-tion of Labor and its officers merely because the petitioning local andthe international union are affiliated with or constituent units of thatfederation."MEMBER GRAY dissenting:I am constrained to disagree with my colleagues and to affirm theaction of the Regional Director in dismissing the Union's petition be-cause of the failure of the officers of the American Federation of Laborto comply with the filing requirements of Section 9 (h).In my view, the A. F. L. clearly falls within the meaning of thestatutory language "any national or international labor organizationof which it is an affiliate or constituent unit."That the A. F. L. is alabor organization within the meaning of Section 2 (5) of the Act,'is not disputed by my colleagues.Nor could it be disputed in the lightof the A. F. L.'s Constitution 2 and the numerous Holdings to that'Legal TenderCases, 79 U S 457, 531-532."No couit of justice can be authorized so to construe any clause of the constitution as todefeat its obvious ends, when another construction equally accordant with the words andthe sense thereof will enforce and protect themPrigg v. Pennsylvania,41 U S 536, 611."The strict letter of an Act must, however, yield to its evident spirit and purpose, whenit is necessary to give effect to the intent of Congress . . . And unjust or absurd conse-quences are, if possible, to be avoided "Fleischnrann Co. vU. S., 270 U. S 349, 360.8 Section 9 (f), (g), and (h) may conceivably require compliance by the A F of L. andIts officerswhere a directly affiliated local or federal labor union is the petitioning organi-zation.However, that issue is not involved here and it is not necessary to pass on it atthis time.'Section 2 (5) of the Act defines a labor organization as "any organization of any kind,or any agency or employee representation committee or plan, in which employees participateand which exists for the purpose,in whole or in part,of dealing with employers concerninggrievances, labor disputes, wages, rates of pay, hours of employment, or conditions ofemployment." [Italics supplied ]2See, e g , Art. 11, Sec 2 which sets forth as one of the objects of the A. F. L, "Theestablishment of National and International Trade Unions" , Art. IX, Sec. 2 providingfor the accomplishment of this objective by requiring the Executive Council to "use everypossible means to organize new National or International Trade or Labor Unions, and toorganize Local Trade and Federal Labor Unions, and connect them with the Federationuntil such time as there is a sufficient number to form a National or International Union,when it shall be the duty of the President of the Federation to see that such organizationis formed" , Art 2, Sec 4 which sets forth as other stated objects to encourage "Nationaland International Trade Unions to aid and assist each other" and "to aid and encouragethe sale of union label goods" , and Art. IX, Sec 4 giving the A F L and its ExecutiveCouncil the power to approve and endorse a boycott of the goods of an employer involvedin a dispute with one of more of the affiliates of the A F L. See also Florence Peterson,Anieriean Labor Unions(1945, p 40)766972-48-vol 75-3 22DECISIONSOF NATIONALLABOR RELATIONS BOARDeffect of this very Board.3That the A. F.-L. is national and inter-national in character, is self-evident.Presumably conceding these points, the majority reasons that theA. F. L. is a different species of national or international labor organi-zation than those intended by Congress to be encompassed by thestatutory language. I see no warrant for such a distinction.On thecontrary, the insertion of the word"any"before national or inter-national labor organization, would seem to preclude any such distinc-tion and to indicate an intention to cover all national or internationallabor organizations, whatever their species or breed.That this wasthe Congressional intent, is further apparent from the use of the term"affiliate or constituent unit."A local union is commonly referred toas an affiliate of the A. F. L. and not of the organization which chartersit, such as the I. B. E. W. in this case."National or international trade union" is the description of themajor bodies, such as the I. B. E. W., which are constituent units ofthe A. F. L., the all inclusive labor organization.Had Congress in-tended to limit the application of this section to the organizationswhich compose the A. F. L. or the C. I. 0., it would have limited thelanguage to "national or international trade unions."'By using thebroader term, national or international labor organization, it intendedto cover every labor organization which falls within the definition setforth in Section 2 (5) of the Act. This is supported by the only judi-cial holding on the subject, which has construed Section 9 (h) as re-quiring compliance by the officers of the A. F. L.4The construction which I have placed upon the statute, in my opin-ion, will more readily and effectively accomplish the objectives of thislegislation.We are in full agreement as to the fundamental purposeof Congress to eliminate Communist influence from the labor move-ment in this country.The majority, however, is of the view that theeffectuation of this purpose will be hindered rather than furthered byrequirng the officers of the A. F. L. and the C. I. O. to comply withSection 9 (h) because the authority of their governing bodies is nar-rowly limited.This conclusion and the premise upon which it is basedflies in the teeth of reality.The A. F. L. Constitution gives its president the power to disciplinecertain of its constituent members, including the authority to suspendor expel any officer or member thereof, and, with the approval of theExecutive Council, the authority to take charge of all equities andproperties belonging to member unions whenever such equities and/ora See, e. g,Matter of Hanson Clutch d Machinery Company,70 N L R B 10214OilWorkers v Elliot,73 F. Supp 942 (D C. Northein Distuct of Texas). NORTHERN VIRGINIA BROADCASTERS,INC.23properties may be jeopardized through disobedience to the Constitu-tion, laws, and requirements of the A. F. L.5Dues payments of members of local unions are apportioned betweenthe local, the union which chartered the local, and the A. F. L. Thepower to assess strike benefits rests with the A. F. L. Executive Coun-cil.Monies so assessed and collected are used to assist in the supportof an affiliated national or international union engaged in a strike orthe victim of a lock-out.Failure to pay such clues or assessments maylead to loss of membership, deprivation of representation in conven-tions, and expulsion from the A. F. L.The individual members of local unions usually boast of their affil-iation with the A. F. L. or C. I. 0., and regard such affiliation asstrengthening their position and bargaining power.The majority opinion omits reference to the practice of all unions,whatever their affiliation, of combining the parent labor organizationtitle in thousands of cases previously before this Board. It overlooksthe extensive use of the A. F. L. or C. I. O. affiliation in union cam-paigns looking toward bargaining. It seems to deprecate the long-time practice of the various labor organizations, at whatever level, ofdepending upon the A. F. L. or C. I. 0., as the case may be, for muchof their strength in all the dealings labor organizations have withemployers.The officers of the A. F. L. and the C. I. O. have been recognized asthe spokesmen and representatives of organized labor in this country.It was the A. F. L. Executive Council which recommended on Decem-ber 15, 1941, that "a no-strike policy shall be applied in all war anddefense*:industries."On the following clay, the conferenceof A. F. L. presidents adopted this recommendation.The extent of the influence wielded by the A. F. L. is also apparentfrom the control which it exercises over the "jurisdiction" of its mem-ber unions.°Awards of the governing body may be subject to enforce-ment through expulsion from the organization.Conversely, themember unions exercise a measure of control over their parent organi-zation through the election of its officers.7It is therefore apparent that the A. F. L. may exercise direct andinfluential control over its constituent unions in important respectsand that A. F. L. officers occupy a strategic position to affect the eco-nomic life of the Nation.Under these circumstances, it is inconceiv-able that Congress was not concerned with the Communist affiliationaArt6,Sec 6 The organizations named in this Section arethe "StateFederations ofLabor, City Central Labor Unions, and Localand FederalLabor UnionsA F L Constitution, Art IX, Sec I IVotinj is nrocrortionate to membership in local, national,and international unions 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the officers of the A. F. L. and C. I. 0. in accomplishing its intendedpurpose of purging labor of Communist influence.The argument of the majority that such a construction would enableone officer to determine the fate of all members of a union, all of whoselocal and international officers have complied, is in essence an attackupon the method adopted by Congress to rid the labor movement ofCommunist leadership.Non-compliance by a single officer of a unionlocal or international, whose other officers have complied, would leadto the same result and similarly deprive the entire local or inter-national union of the privilege of using Board facilities.This isprobably part of the "bad medicine" necessary to gain the desiredobjective.Quite often, serious surgical operations are necessary on the humanbody in order to save the rest from creeping poison and death.Dosurgeons refrain from removing a gangrenous leg because the personwill then be unable to walk? Certainly not.We remove the poison,violent though the measure may be.In any event, it is not our function to judge the wisdom or lack ofwisdom in the method adopted by Congress.I would dismiss the Union's appeal.